Title: From John Adams to Johann Friedrich Daniel Lobstein, 29 October 1822
From: Adams, John
To: Lobstein, Johann Friedrich Daniel



Sir
Montezillo October 29th. 1822

I have received the letter you did me the honor to write on the 21st. of October, for which I pray you to accept my thanks. The work which you propose to publish will be very pleasing I doubt not to this Country, and to none of its Citizens more than to me. Britain has made too very formidable attempts to Conquer America in Arms; but instead of acquiring glory she has come off with disgrace And now she is attempting to Conquer us by Calumniation, she has commenced a terrible War of the plume But she has been met and resisted in the field by Mr Walch, and many other able writers with so much spirit and success that she is likely to acquire as few laurels in this warfare as any-other, Last week was read to me a New Work entitled a Sketch of Old England, by a New England Man, which the British Empire can never answer I rejoice that a traveller so respectable, in Science and Literature has undertaken to give some account of us, the truth will be received from him, with more candour than from anything that can be written by a Native American. It is our misfortune that the British publications are scattered all over Europe and greedily read, whereas American publications, are not suffered, or even read in any part of the Britis British dominions and have little or no access to any part of Europe. —
I thank you Sir for your design, and have no doubt that the execution of it, will do honor to yourself, and be beneficial to America accept Assurances of the high consideration & Respect / of you most Obedient 
J A—